ORDER
The records in the office of the Clerk of the Supreme Court show that, on November 9, 1981, Ronald Stephen Matthias was admitted and enrolled as a member of the Bar of this State.
In a letter addressed this office, dated November 19,1983, Ronald Stephen Matthias requested that his resignation from the South Carolina Bar be accepted. Ronald Stephen Matthias’ letter is made a part of this Order.
It is, therefore, ordered that the resignation of Ronald Stephen Matthias be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
*2APPENDIX
November 19, 1983
The Honorable Clyde N. Davis, Jr.
Clerk, South Carolina Supreme Court
P.O. Box 11330
Columbia, SC 29211
Dear Mr. Davis:
I am a member of the South Carolina Bar.
Insofar as I am living and practicing in the state of California and do not intend to return to South Carolina in the foreseeable future, I am resigning my membership in good standing with South Carolina Bar. Please make my resignation effective as soon as possible and no later than December 31,1983.
My association with the South Carolina Bar has been an honor which I terminate with much regret. I shall always , cherish the memory of the days I spent in South Carolina and the many warm friendships I developed among the students and faculty at the law school.
Very truly yours,
/s/ Ronald S. Matthias" Ronald S. Matthias